10

11

12

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF Al\/IERICA, Case No.: 2:15-cr-0285-APG-PAL

Plaintiff Order Setting Telephonic Hearing to
Schedule Trial

V.
[ECF NO. 237]

CHARLES BURTON RITCHIE,
BENJAMFN GALECKI, RYAN MATTHEW
EATON,

Defendants

 

I previously vacated the Decernber 31, 2018 Calendar Call and January 7, 2019 trial
setting ECF No. 241. 1 ordered the parties to confer With their respective Witnesses and each
other about their availability for trial in the first quarter of 2019.

l Will conduct a telephonic hearing to schedule the trial in this matter on Monday, January
7, 2019 at 10:00 a.m. The lawyers shall appear telephonically by calling the court’s conference
line at 877-336-1831 at least five minutes prior to the hearing. The conference code is 6948860.
In order to ensure a clear recording of the hearing, the call must be made using a land line phone.
Cell phone calls, as Well as the use of a speaker phone, are prohibited

IT lS FURTHER ORDERED that the United States Bureau of Prisons and/or the United
States Marshal Service shall not transport any of the defendants to this District for the telephonic

hearing
Dated: December 19, 2018.
%M

ANDREW P. GORDON,
UNITED STATES DlSTRlCT JUDGE

 

